                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    HARAM CORPORATION, a Washington for               CASE NO. C18-1651-JCC
      profit Corporation, d/b/a DREXEL DELI &
10    GROCERY, et al.,                                  MINUTE ORDER
11
                            Plaintiffs,
12           v.

13    UNITED STATES OF AMERICA,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the Government’s notice of appropriations
19   received (Dkt. No. 12). The stay in this case is hereby LIFTED. The Government shall file a
20   responsive pleading no later than March 5, 2019.
21          DATED this 31st day of January 2019.
22
                                                          William M. McCool
23                                                        Clerk of Court

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C18-1651-JCC
     PAGE - 1
